DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, (“RCE”) including the fee set forth in 37 CFR 1.17(e), was filed on 9/30/2020 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.  
Response to Amendment
This action is in response to Applicant’s amendment filed with the RCE on 9/30/2020 from which Claims 1-4 and 6-15 are pending, where Claims 8-15 are withdrawn and of the claims, 1-4 and 6-7, under consideration, Claims 1, 3 and 6 are amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 9/30/2020. 
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites "wherein at least one of the photopolymerizable compound(s) of the two or more types of photopolymerizable compounds that is not represented by Chemical Formula 1 ".  The specification as filed describes at page 8 first full paragraph, page 9, 4th full paragraph, and page 26, last paragraph the second photopolymerizable compound which is a photopolymerizable compound other than one of Chemical Formula 1 may include a monomer or oligomer containing one or more, two or more, or three or more (meth)acryloyl groups or vinyl groups, and a photopolymerizable compound (second photopolymerizable compound) other than the compound represented by Chemical Formula 1.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/032053, Kourtakis et al. (hereinafter “Kourtakis”) and for Claim 7 evidenced by U.S. 2010/0311868, Bekiarian et al (hereinafter “Bekiarian”) in view of U.S. 2013/0329297, Hayashi et al (hereinafter “Hayashi”) and in the alternative further in view of JP 2012-144606, Ishida et al. and either with or without Ishida further in view of WO 2012-157682, Akiyama et al. 
For JP 2012-144606 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be Ishida”.  
For WO 2012-157682 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Akiyama”.    
Regarding Claims 1 and 6, Kourtakis, which has already been cited in the International Search Report (as KR10-2009-0046873 A), discloses in the entire document particularly at (claim 1, examples 1-7, ¶s 0026, 0028, 0040-0042, 0054, 0056, 0058, 0108-0115) a low refractive index composition comprising (i) a cross-linkable polymer, e.g. a fluoroelastomer containing a cure site like a bromine or iodine atom or an ethenyl group, see e.g. Viton GF 200S; (ii) a multiolefinic crosslinker, e.g. a triallyl isocyanurate (Sartomer SR533) and/or a poly(methacrylate) (Sartomer SR454); (i.e. two photopolymerizable compounds} (iii) a plurality of solid nanosilica particles which are partially surface modified with trimethylsilyl groups, e.g. Nissan MEK-ST; (iv) a plurality of porous, i.e. hollow nanosilica particles, see e.g. SKK Hollow Nanosilica ELCOM; (v) an oxysilane having at least one polymerizable functional group, and at least one of a hydrolysis and condensation product of said oxysilane, see e.g. acryloxypropyltrimethoxysilane (APMS) as oxysilane {i. e. meets formula 1 of the pending claims}; and vi) a free radical polymerization initiator, e.g. Oarocur ITX, Genocure MBF, lrgacure 651 or lrgacure 907.  From ¶ 0040 the acrylic multiolefinic crosslinkers can also be pentaerythritol tri(meth)acrylate (“PETA”) or dipentaerythritol hexa(meth)acrylate (“DPHA”).  Kourtakis divulges at ¶s 0071-0072 that composites of 
However Kourtakis does not expressly disclose an amount of hollow surface-treated hollow inorganic nanoparticles in an amount of 150 to 250 parts by weight based on 100 parts by weight of a total photopolymerizable compounds.  
Hayashi discloses in the abstract and at ¶s 0051-0057, 0070-0072, 0090, 0211, 0220 and Table 1 an antireflection film including a light-transmitting substrate, a hard coat layer, and a photopolymerizable low-refractive-index layer, the hard coat layer and the low-refractive-index layer being formed on the light-transmitting substrate, the low-refractive-index layer includes a (meth)acrylic resin, hollow silica particles, reactive silica particles, and two kinds of antifouling agents.  The hollow silica particles have an average particle size of 40 to 80 nm 
As set forth in MPEP 2144.05, in the case where the prior art range discloses the 140 parts of hollow silica particles per 100 parts of resin, while the present claims require 150 parts of inorganic particles per 100 parts of resin, it is apparent that the instantly claimed amount from 150 parts and that taught by Hayashi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, as afore-described, where from Hayashi the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 150 parts of hollow nanosilica particles would be obvious given the slight difference between 140 parts and 150 parts motivated to have sufficiently low refractive index low-refractive-index layer, and showing excellent antireflection performance with excellent results in all of reflectance value Y as for the photocurable coating of Claims 1 and 6.  Furthermore this combination of the 
However Kourtakis as modified does not expressly disclose the weight parts of hollow inorganic nanoparticles to resin from 150-250 per 100 parts of resin.  
Ishida discloses in the abstract and at ¶s 0049, 0053-0072, 0097-0099, 0135-0139 and ¶ 0177 a coating composition, which can be stably and continuously applied to form an antireflection member excellent in low reflectance, scratch resistance and wear resistance by an easy method without inducing whitening (brushing), and to provide a method for manufacturing an antireflection member.  The coating composition contains two or more kinds of inorganic particles and two or more kinds of solvents.  When a solvent having the lowest relative vaporization rate based on n-butyl acetate (in accordance with ASTM D3539-87(2004)) among the solvents is denoted as solvent C, the solvent C has a relative vaporization rate of 0.3 or less, and the solvent C has a hydrogen bond term δ in the Hansen solubility parameter of 4 (MPa) or more and 10.5 (MPa) or less.  From ¶ 0049 the coating composition may contain components other than the inorganic particles and the solvent, and examples of such components include a binder raw material, a curing agent, a surfactant, a dispersant, and a hydrophobic moiety having a reactive site.  From ¶s 0053-0064 inorganic particles constituting the fluorine-treated inorganic particles, inorganic 
    PNG
    media_image1.png
    62
    497
    media_image1.png
    Greyscale
  Another method for obtaining the fluorine-treated inorganic particles, there is a method of treating the inorganic particles with a cross-linking component and connecting with the fluorine compound A (treatment with the fluorine compound A). The cross-linking component refers to a compound having no fluorine in the 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here the polymerizable compounds of Kourtakis of acryloxypropyltrimethoxysilane as the oxysilane and poly(methacrylate) like in Hayashi with (meth)acrylate compounds containing a fluorine atom in a molecule and with silane coupling agents as with Ishida with silane coupling agents, like acryloylsilanes, methacryloylsilanes, and (CH2=C(CH3)COOC3H6Si(OCH3)3) and with fluorine compound A with H2C=CHCOOCH2(CF2)8F all having the purpose of polymerizable compounds for low refractive coatings with both hollow nanosilica particles and solid nanosilica particles.  Therefore the silanes can be substituted or combined and the polymerizable acrylates without silane can be substituted or combined.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under where from Ishida the amount of hollow nanosilica particles of 194 parts is with 100 parts of polymerizable compounds of acrylate functionality motivated to have a low refractive coating for sufficiently low refractive index low-refractive-index layer, and to effect lowering the density of the low refractive index layer as for the photocurable coating compound of Claims 1 and 6.  Furthermore this combination of the disclosures of Ishida with modified Kourtakis would have a reasonable expectation of success because Ishida has the same components as Kourtakis and Hayashi of the free radical polymerizable (meth)acrylic resin, surface modified reactive nanosilica, and hollow nanosilica as afore-described.  
However Kourtakis as modified does not expressly disclose in addition to two or more types of photopolymerizable compounds, a fluorine-containing compound including a photoreactive functional group, wherein the fluorine-containing compound including a photoreactive functional group includes a silicon content of 0.1 to 20 % by weight based on the fluorine-containing 
Akiyama is directed as is Kourtakis to antireflective films with a low refractive index layer and with fine particles from the disclosure of the abstract and ¶s 0012-0032, 0042-0050, 0081, 0105 and 0117.  The abstract discloses an easy production of an antireflection film which has excellent antireflection properties, excellent scratch resistance, and antifouling performance and with which the occurrence of faint whitening is controlled, as well as an antireflection film, and a polarizing plate and image display device that use the film.  The production method for producing an antireflection film involves performing, in the following order, a step (1) for forming a coating film by applying, on a transparent substrate, a composition containing at least a fluorine-containing compound, microparticles, and a binder resin and that is for forming a low-refractive-index layer, a step (2) for phase separation of the coating film into a low-refractive-index phase and an antifouling phase, and a step (3) for forming a low-refractive-index layer and an antifouling layer for covering the entire surface of the low-refractive-index layer by heating the low-refractive-index phase and the antifouling phase, or by exposing the low-refractive-index phase and the antifouling phase to ionizing radiation.  From ¶ 0043 the ionizing radiation curable resin refers to a resin having an energy quantum capable of polymerizing molecules in an electromagnetic wave or a charged particle beam, that is, a resin that is cured by irradiating with ultraviolet rays or an electron beam.  In the production method, at least a transparent substrate, a low-refractive index layer, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  In formula (1), X represents a single bond or an oxygen atom, R1 and R2 represent a monovalent organic group, and at least one of R1 and R2 is a reactive group or a perfluoropolyether group.  It is a monovalent organic group containing.  Fluorine-containing compound has, for example, R1 silane units and R2 is a monovalent organic group containing a reactive group and silane units are a monovalent organic group containing a perfluoropolyether group.  Further, in a plurality of silane units, R1, R2 and X are independent, that is, the fluorine-containing compound has at least a silane unit having a reactive group and a silane unit having a perfluoropolyether group.  These silane units are preferably units having a siloxane skeleton, i.e., it is preferable that X is an oxygen atom in the above formula (1).  Because the fluorine-containing compound has a siloxane skeleton, it has a good affinity with the fine particles contained in the low refractive index layer.  Preferred examples of the reactive group include a reactive group having an ethylenically unsaturated double bond group such as a (meth)acryloyl group and a vinyl group.  When the reactive group is the above group, it is easy to bond with other components in the composition for forming a low refractive index layer.  As the perfluoropolyether group, for example, those represented by the following general formula (2) are preferably mentioned:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  In the formula (2), a to e are integers of 0 to 50, and may be the same or different.  Also a to d are preferably integers such that the weight average molecular weight of the perfluoropolyether group represented by the formula (2) is in the range of 200 to 6000, and e is preferably 0 to 2.  The content of fluorine atoms in the fluorine-containing compound is preferably 5 to 80 parts by mass, and when the content of fluorine atoms in the fluorine-containing compound is 5 parts by mass or more, excellent antifouling property is obtained.  From ¶ 0081 the fluorine atom / carbon atom ratio measured by X-ray photoelectron spectroscopy (XPS) from the antifouling layer 8 side is 0.6 to 1.0,and the silicon atom / carbon atom ratio is less than 0.25.  Here, the fluorine atom / carbon atom ratio and the silicon atom /carbon atom ratio are the compositions of the fluorine atom, the carbon atom, and the silicon atom measured by X-ray photoelectronspectroscopy (XPS) from the antifouling layer side of the antireflection film. It is a value calculated from the ratio.  If the silicon atom / carbon atom ratio is 0.25 or more, the antifouling property becomes insufficient.  Therefore, the ratio is set to less than 0.25, but it is within such a range.  As a result, excellent scratch resistance can be expected because the slipperiness is improved.  From ¶s 0105 and 0117 the composition for forming a low refractive index layer has as the fluorine-containing compound "X-71-1203M (trade name)": manufactured by Shin-Etsu Chemical Co., Ltd., 20% by mass solution (solvent: methylisobutylketone, photocurable reaction Group: A fluorine-containing compound having a (meth) acryloyl group, a reactive silane unit, and a silane unit having a perfluoropolyether group), which is along with 
For Claim 6 Akiyama discloses at ¶s 0032 and 0039-0050 that the solid content of the fluorine-containing compound is the total amount (solid) of the fine particles described later in the composition for forming a low refractive index layer and the binder resin (including these when a fluorine-containing monomer and a fluorine-containing polymer are used) 5 to 30 parts by mass is preferable with respect to 100 parts by mass.  From ¶ 0039 the content of the fine particles in the low refractive index layer is preferably 10 to 95% by mass.  From ¶s 0042-0050 the composition for forming a low refractive index layer contains a binder resin from the viewpoint of film forming property and film strength.  As the binder resin, the above-mentioned fluorine-containing compound, fine particles, and other components added as needed are irradiated into the layer of the low refractive index layer by heating or ionizing radiation such as ultraviolet rays and 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable where from Akiyama
Regarding Claim 2, Kourtakis in view of Hayashi alternatively further in view of Ishida and with Akiyama is applied as to Claim 1 along with the disclosure of Kourtakis at ¶ 0056 oxysilanes of utility in forming the present low refractive index composition are compounds comprising: i) a polymerizable functional group, ii) an oxysilane functional group, and iii) a divalent organic radical connecting the polymerizable functional group and the oxysilane functional group.  In examples 1-7 as noted at ¶ 0107 acryloxypropyltrimethoxysilane (APMS) is applied which is the explicitly cited compounds of chemical formula 2 rendering Claim 2 obvious.    
Regarding Claim 3, Kourtakis in view of Hayashi alternatively further in view of Ishida and with Akiyama is applied as to Claim 1 along with the disclosure of Kourtakis at ¶ 0040 acrylic multiolefinic crosslinkers such as pentaerythritol tri(meth)acrylate, pentaerythritol tetra(meth)acrylate, dipentaerythritol hexa(meth)acrylate and combinations thereof which are the subject-matter of claim 3. Such disclosures render Claim 3 obvious.   
Regarding Claim 4, Kourtakis in view of Hayashi alternatively further in view of Ishida and with Akiyama is applied as to Claim 1 along with the disclosure of Kourtakis of weight ratios at examples 1-7.  Although the weight of the hydrolysate of ATMS and APTMS is not expressly described, and the weight ratio with a multiolefin cross-linking agent, which is a photopolymerizable compound, is unknown, for example, in Example 1, the ATMS is in a mixture of a solid nanosilica and a hollow nanosilica mixture is ATMS.  At most there is 0.83 g in total, and 0.39 g of multiolefin cross-linking agent, and therefore with the hydrolysates of APTMS and APTMS, and the hydrolysates of APTMS, the weight ratio with a multiolefinic cross-linking agent, which is another 
For Claim 7, Kourtakis in view of Hayashi alternatively further in view of Ishida and with Akiyama is applied as to Claim 1 along with the disclosures in the examples of Kourtakis, where it is noted from ¶s 0064 and 0133 that a density of 2.32 g/cm3 is for the applied solid silica.  Also Bekiarian evidences at ¶0092 that SKK Hollow Nanosilica: "ELCOM" grade hollow nanosilicon oxide colloid in methyl isobutyl ketone (MIBK), median particle diameter d50 of about 41 nm, about 20-23 wt. % silica, available from Shokubai Kasei Kogyo Kabushiki Kaisha, Japan has a dry density of about 1.59 g/cm3.  The solid nanosilica with a density of 2.32 g/cm3 is 0.73 g/cm3 higher which is higher than 0.50 reading on Claim 7.    
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as obvious over U.S. 2008/032053, Kourtakis et al. (hereinafter “Kourtakis”) and for Claim 7 evidenced by U.S. 2010/0311868, Bekiarian et al (hereinafter “Bekiarian”) in view of Hayashi, alternatively further in view of Ishida, and further in view of Akiyama and further in view of JP 2008107792, Isono et al.  
For JP 2008107792 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Isono”.   
Regarding Claims 1-4 and 6-7, Kourtakis in view of Hayashi alternatively further in view of Ishida and with Akiyama is applied as to Claims 1-4 and 6-7 and for Claim 7 along with evidence by Bekiarian, hereby incorporated herein, and in the alternative further in view of Isono for disclosure of surface treated hollow and solid inorganic nanoparticles.  
Isono discloses in the abstract and at ¶s 0062, 0068, 0077-0090, 0153-0170, examples 1-4, and claims 1-16 an antireflection laminate having a refractive layer which is excellent in resistance to scuffing, has a refractive index of 1.45 or less and secures low reflectivity while being provided with hollow particles and solid particles with respect to the antireflection laminate principally used for displays of LCD, PDP or the like. In the antireflection laminate having the refractive layer with a refractive index of 1.45 or less, a refractive layer forming composition comprises:  an ionizing radiation-curable resin; the cross-linking reactive hollow particles each of which comprises the porous or hollow interior surrounded by an outer-shell layer and the surface modified by cross-linking forming groups; and the cross-linking reactive solid particles each of which comprises the interior being neither porous nor hollow and the surface modified by cross-linking forming groups, wherein the cross-linking reactive groups comprise ionizing radiation-curable groups and, in both of the hollow particles and solid particles, have the same structure or extremely analogous structure and the refractive layer is obtained by irradiating the refractive layer forming composition with ionizing-radiation.  The hollow silica particles A are surface-modified with 3-methacryloxypropylmethyldimethoxysilane and for forming a low refractive layer a composition further comprises hollow silica particles A modified with a composition comprising solid particles A surface-modified with 3-methacryloxypropylmethyldimethoxysilane.  Also the compositions contain PETA and dipentaerythritol hexacrylate (“DPHA”) for coating and drying on a substrate / hard coating layer films, and the coating films 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kourtakis as modified a low refractive index composition comprising two photopolymerizable compounds, including one with the formula 1 structure, a plurality of surface modified solid nanosilica and a plurality of porous, i.e. hollow nanosilica particles with an oxysilane having at least one polymerizable functional group for silanols for condensation, where the hollow nanosilica particles are in an amount of 140 parts per 100 parts of (meth)acrylic resin from which 150 parts of hollow nanosilica particles would be obvious given the slight difference between 140 parts and 150 parts, as afore-described, or with the amount of hollow nanosilica particles of 194 parts is with 100 parts of polymerizable compounds of acrylate functionality and with a fluorine-containing compound with photocurable reaction group and with silicon less than 0.25 ratio with carbon and up to 5 mass % of the compound, as afore-described for Claim 1, where from Isono the hollow and solid nanosilica would by surface modified with 3-methacryloxypropylmethyldimethoxysilane motivated to have antireflection for displays of LCD, PDP with the hollow and solid silica particles cross-linked by irradiating the refractive layer forming composition with ionizing-radiation to have the composition of Claims 1-4 and 6-7.  Furthermore the combination of Isono with Kourtakis as modified has a reasonable expectation of success because both are for low refractive index layers having surface modified hollow and solid nanosilica particles in ionizing radiation curable resins like PETA and DPHA.  
Response to Arguments
Applicant’s arguments filed 9/30/2020 have been considered but are moot in view of the new grounds of rejection set forth above in rejecting the amended claims.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787